Exhibit 99.1 August 25, 2010FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL, INC. REPORTS JULY 2 ST. PETERSBURG, Fla. – In an effort to provide timely information to enable analysts and investors to stay better informed about the general trends in our major business segments, we are releasing selected operating statistics. Due to the limited nature of this data, a consistent correlation to earnings should not be assumed. “July securities commissions and fees are up significantly from a year ago and almost flat sequentially on a daily comparison,” stated CEO Paul Reilly. “Total customer assets under administration and assets under management showed strong monthly growth in correlation with the rising equity markets. Although the number of managed and co-managed underwritings was down, the M&A market was robust in July and both Equity Capital Markets and Fixed Income performed reasonably well. The markets in August continue to be challenging and the economic environment uncertain, but as long as the overall markets stay in a reasonably narrow range, our results should continue to show gradual improvement.” Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers (Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.) and Raymond James Investment Services Limited, a majority-owned independent contractor subsidiary in the United Kingdom, have a total of more than 5,300 financial advisors serving approximately 1.9 million accounts in more than 2,300 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $241 billion, of which $29 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, levels of loan loss provisions, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2009 annual report on Form 10-K and the quarterly report on Form 10-Q for the quarters ended December 31, 2009, March 31, 2010, and June 30, 2010, which are available on raymondjames.com and sec.gov. July 2010 July 2009 June 2010 (21 business days) (22 business days) (22 business days) Securities commissions/fees (1) $153.3 mil. $ 136.3 mil $163.9 mil. Total customer assets under administration $ 240.9 bil. $ 207.1 bil. $ 231.0 bil. # of managed/co-managed underwritings (2) 6 7 9 Financial Assets Under Management (excluding Money Market Funds) (3) $29.0bil. $ 24.1 bil $27.5bil. Raymond James Bank total loans, net $ 6.1 bil. $6.9 bil. $ 6.2 bil. (1)Includes all securities commissions and fees generated by our financial advisors, both private client and institutional. (2)This is only one of several key revenue sources for the capital markets segment; other key revenue sources include institutional sales commissions and transaction fees. (3)This is the primary revenue driver for the asset management segment. Investment advisory fees are based on a percentage of assets at either a single point in time within the quarter, typically the beginning or end of a quarter, or the “average daily” balances of assets under management. -30- For more information, contact Anthea Penrose at 727-567-2824. Please visit the Raymond James Press Center at raymondjames.com/media.
